DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 01, 2020 has been entered.

In response to Applicant’s claims filed on March 01, 2021, claims 1-20 are now pending for examination in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10-15, 17- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fourney et al. (US Pub. No. 20170017683) in view of Gislason (US Pub. No. 20130151491).



a data repository (“repository,” See Paragraph 47) comprising:

a plurality of fact partitions categorized by type or category of data and not by subject area, wherein the plurality of fact partitions are a plurality of static fact partitions (“the extracted one or more characteristics include a number of distinct dimensions 108 and values for each of the distinct dimensions (e.g., values 110). In some embodiments or circumstances, these values are referred to as names or dimension names, in order to distinguish them from data values (e.g., a particular fact may have one data value and the fact is also associated with characteristics that include a number of dimension/value pairs),” See Paragraph 62);

a plurality of dimensions stored in relation to the fact partitions, the plurality of dimensions shared by the fact partitions to permit one of the plurality of fact partitions to be mapped to one or more of the plurality of dimensions, wherein the plurality of dimensions are a plurality of static dimensions (“the extracted one or more characteristics include a number of distinct dimensions 108 and values for each of the distinct dimensions (e.g., values 110). In some embodiments or circumstances, these values are referred to as names or dimension names, in order to distinguish them from data values (e.g., a particular fact may have one data value and the fact is also associated with characteristics that include a number of dimension/value pairs),” See Paragraph 62); and
a data mapper for partitioning the data into the plurality of fact partitions using the plurality of data source system specific data mappings, wherein the data repository receives data from differing operational source systems without modification to the plurality of fact partitions (“mapping,” See 
However, Gialason teaches a plurality of data source system specific data mappings (“data mapping,” See Paragraph 22); 
a data receiver for receiving data from the plurality of data source systems (“read a source dataset 302 and produce extraction files 304,” See Paragraph 143).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Fourney et al. (Data From Heterogeneous Data Sources) with Gialason (data warehousing).  This would have facilitated data management.  See Gialason Paragraphs 3-14.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data warehousing.  

The Fourney et al. reference as modified by Gislason teaches all the limitations of claim 1.  With respect to claim 2, Gislason teaches the system as claimed in claim 1, wherein the plurality of fact partitions comprises an event fact partition for storing an event occurrence (See Gislason Paragraph 137, “partitioning scheme to partition data from the source system 206 into one or more extraction files”). 
The Fourney et al. reference as modified by Gislason teaches all the limitations of claim 1.  With respect to claim 3, Gislason teaches the system as claimed in claim 1, wherein the plurality of fact partitions comprises a quantity fact partition for storing a quantity (See Gislason Paragraph 137, “partitioning scheme to partition data from the source system 206 into one or more extraction files”). 

The Fourney et al. reference as modified by Gislason teaches all the limitations of claim 1.  With respect to claim 5, Gislason teaches the system as claimed in claim 1, wherein the plurality of fact partitions comprises a GIS fact partition for storing a GIS location (See Gislason Paragraph 137, “partitioning scheme to partition data from the source system 206 into one or more extraction files”). 
The Fourney et al. reference as modified by Gislason teaches all the limitations of claim 1.  With respect to claim 6, Gislason teaches the system as claimed in claim 1, wherein the plurality of fact partitions comprises a percentile fact partition for storing a percentile value (See Gislason Paragraph 137, “partitioning scheme to partition data from the source system 206 into one or more extraction files”). 
The Fourney et al. reference as modified by Gislason teaches all the limitations of claim 1.  With respect to claim 7, Gislason teaches the system as claimed in claim 1, wherein the plurality of fact partitions comprises a reference fact partition for storing a reference value (See Gislason Paragraph 137, “partitioning scheme to partition data from the source system 206 into one or more extraction files”). 


	The Fourney et al. reference as modified by Gislason teaches all the limitations of claim 1.  With respect to claim 11, Gislason teaches the system as claimed in claim 1, wherein the plurality of dimensions comprises an asset dimension capable of storing asset-related data (See Gislason Paragraph 219 “dimensions”). 

	The Fourney et al. reference as modified by Gislason teaches all the limitations of claim 1.  With respect to claim 12, Gislason teaches the system as claimed in claim 1, wherein the plurality of dimensions comprises a location dimension capable of storing location-related data (See Gislason Paragraph 219 “dimensions”). 

	The Fourney et al. reference as modified by Gislason teaches all the limitations of claim 1.  With respect to claim 13, Gislason teaches the system as claimed in claim 12 wherein the location-related data comprises at least one of either physical or logical location-related data (See Gislason Paragraph 219 “dimensions”). 

	The Fourney et al. reference as modified by Gislason teaches all the limitations of claim 1.  With respect to claim 14, Gislason teaches the system as claimed in claim 1, wherein the plurality of dimensions comprises an entity dimension capable of storing entity-related data (See Gislason Paragraph 219 “dimensions”). 

With respect to claim 15, Fourney et al. teaches a data source system agnostic fact partitioned data information repository system comprising: 

a data repository (“repository,” See Paragraph 47) comprising:

a plurality of fact partitions categorized by type or category of data and not by subject area, wherein the plurality of fact partitions are a plurality of static fact partitions (“the extracted one or more characteristics include a number of distinct dimensions 108 and values for each of the distinct dimensions (e.g., values 110). In some embodiments or circumstances, these values are referred to as names or dimension names, in order to distinguish them from data values (e.g., a particular fact may have one data value and the fact is also associated with characteristics that include a number of dimension/value pairs),” See Paragraph 62), comprising:
an event fact partition for storing an event; 
a quantity fact partition for storing a quantity; 
a monetary fact partition for storing a monetary amount; 
a GIS fact partition for storing a GIS location (“gis,” See Paragraph 71); 
a percentile fact partition for storing a percentile value; and 


a plurality of dimensions stored in relation to the fact partitions, the plurality of dimensions shared by the fact partitions to permit one of the plurality of fact partitions to be mapped to one or more of the plurality of dimensions, wherein the plurality of dimensions are a plurality of static dimensions (“the extracted one or more characteristics include a number of distinct dimensions 108 and values for each of the distinct dimensions (e.g., values 110). In some embodiments or circumstances, these values are referred to as names or dimension names, in order to distinguish them from data values (e.g., a particular fact may have one data value and the fact is also associated with characteristics that include a number of dimension/value pairs),” See Paragraph 62), the plurality of dimensions comprising:
a product dimension capable of storing product-related data; an asset dimension capable of storing asset-related data; a location dimension capable of storing location-related data; and an entity dimension capable of storing entity-related data; and a plurality of data source system specific data mappings (“the extracted one or more characteristics include a number of distinct dimensions 108 and values for each of the distinct dimensions (e.g., values 110). In some embodiments or circumstances, these values are referred to as names or dimension names, in order to distinguish them from data values (e.g., a particular fact may have one data value and the fact is also associated with characteristics that include a number of dimension/value pairs),” See Paragraph 62); and
a data mapper for partitioning the data into the plurality of fact partitions using the plurality of data source system specific data mappings, wherein the data repository receives data from differing operational source systems without modification to the plurality of fact partitions (“mapping,” See Paragraph 126).  Fourney et al does not disclose a data receiver for receiving data from the plurality of data source systems.

Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Fourney et al. (Data From Heterogeneous Data Sources) with Gialason (data warehousing).  This would have facilitated data management.  See Gialason Paragraphs 3-14.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data warehousing.  

With respect to claim 17, Gislason teaches a method for storing data within a data source system agnostic fact partitioned data information repository system, the system comprising a data repository comprising:

a plurality of fact partitions, partitioned by fact partition data categories and categorized by type or category of data and not by subject area, wherein the plurality of fact partitions are a plurality of static fact partitions (“the extracted one or more characteristics include a number of distinct dimensions 108 and values for each of the distinct dimensions (e.g., values 110). In some embodiments or circumstances, these values are referred to as names or dimension names, in order to distinguish them from data values (e.g., a particular fact may have one data value and the fact is also associated with characteristics that include a number of dimension/value pairs),” See Paragraph 62);

a plurality of dimensions stored in relation to the fact partitions, the plurality of dimensions shared by each of the fact partitions to permit one of the plurality of fact partitions to be mapped to one or more of the plurality of dimensions, wherein the plurality of dimensions are a plurality of static dimensions (“the extracted one or more characteristics include a number of distinct dimensions 108 and 

a data mapper for partitioning the data into the plurality of fact partitions using the plurality of data source system specific data mappings (“mapping,” See Paragraph 126), the method comprising: receiving data (“the extracted one or more characteristics include a number of distinct dimensions 108 and values for each of the distinct dimensions (e.g., values 110). In some embodiments or circumstances, these values are referred to as names or dimension names, in order to distinguish them from data values (e.g., a particular fact may have one data value and the fact is also associated with characteristics that include a number of dimension/value pairs),” See Paragraph 62);

partitioning the data into at least one fact partition data category (“categories to fine tune their view over the data,” See Paragraph 111); 

storing the at least one fact partition data category in at least one of the plurality of fact partitions (“the extracted one or more characteristics include a number of distinct dimensions 108 and values for each of the distinct dimensions (e.g., values 110). In some embodiments or circumstances, these values are referred to as names or dimension names, in order to distinguish them from data values (e.g., a particular fact may have one data value and the fact is also associated with characteristics that include a number of dimension/value pairs),” See Paragraph 62);


storing the dimensional data in at least one of the plurality of dimensions in relation to the at least one of the plurality of fact partitions (“stored in the facts pool,” See Paragraph 118), wherein.

the data repository receives data from differing operational source systems without modification to the plurality of fact partitions.  Fourney et al does not disclose a data receiver for receiving data from the plurality of data source systems.
However, Gialason teaches a plurality of data source system specific data mappings (“data mapping,” See Paragraph 22); 

a data receiver for receiving data from the plurality of data source systems (“read a source dataset 302 and produce extraction files 304,” See Paragraph 143).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Fourney et al. (Data From Heterogeneous Data Sources) with Gialason (data warehousing).  This would have facilitated data management.  See Gialason Paragraphs 3-14.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data warehousing.  


	The Fourney et al. reference as modified by Gislason teaches all the limitations of claim 17.  With respect to claim 19, Gislason teaches the method as claimed in claim 17, wherein the plurality of fact partitions comprises at least two of:
an event fact partition for storing an event; a quantity fact partition for storing a quantity; a monetary fact partition for storing a monetary amount; a GIS fact partition for storing a GIS location; a percentile fact partition for storing a percentile value; a reference fact partition for storing a reference value; and an unstructured fact partition for storing a link to an unstructured data element location (“a hypercube is a dimensional range (as opposed to dimensional coordinates). It is made of a set of dimensions, and each dimension is associated with a range, which is a set of values. The range can be either an explicit enumeration (for example, for strings), or an interval (like the integers be-tween 10 and 20), or also more complex multi-dimensional ranges (consider Geographic Information Systems ( GIS)),” See Paragraph 71 and “the one or more servers 101 extract (shown as extracting operation 107, FIG. 1), from one or more heterogeneous data sources 106, one or more characteristics 112 associated with the data value 114. In some embodiments, the extracted one or more characteristics include a number of distinct dimensions 108 and values for each of the distinct dimensions (e.g., values 110). In some embodiments or circumstances, these values are referred to as names or 
	The Fourney et al. reference as modified by Gislason teaches all the limitations of claim 17.  With respect to claim 20, Gislason teaches the method as claimed in claim 17, wherein the plurality of dimensions comprises at least one of: 
a product dimension capable of storing product-related data (See Gislason Paragraph 54 “dimensions”); 
an asset dimension capable of storing asset-related data (See Gislason Paragraph 54 “dimensions”); 
a location dimension capable of storing location-related data (See Gislason Paragraph 54 “dimensions”); and 
an entity dimension capable of storing entity-related data (See Gislason Paragraph 54 “dimensions”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claim(s) 8-9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fourney et al. (US Pub. No. 20170017683)  and Gislason (US Pub. No. 20130151491) in further view of Tsirogiannis et al. (US Pub. No. 20140279834).
	The Fourney et al. reference as modified by Gislason teaches all the limitations of claim 1.  With respect to claim 8. Fourney et al. as modified by Gislason does not disclose the plurality of fact partitions comprises an unstructured fact partition for storing a link to unstructured data stored either within the data warehouse or in a different location.
However, Tsirogiannis et al. teaches a system as claimed in any one of the preceding claims wherein the plurality of fact partitions comprises an unstructured fact partition for storing a link to unstructured data stored either within the data warehouse or in a different location (See Tsirogiannis et al. Paragraph 195, “semi-structured data”). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Fourney et al. (Data From Heterogeneous Data Sources) and Gialason (data warehousing) with Tsirogiannis et al. (data warehousing).  This would have facilitated storage.  See Tsirogiannis et al. Paragraphs 3-19.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data warehousing.  The close relation between both of the references highly suggest an expectation of success.


wherein retrieving data from the repository comprises joining the at least two fact partition data types using by timestamp value in order to re-construct a source transaction (See Tsirogiannis et al. Paragraph 191, “an object or any subset of the object should be able to be reconstructed locally”). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Fourney et al. (Data From Heterogeneous Data Sources) and Gialason (data warehousing) with Tsirogiannis et al. (data warehousing).  This would have facilitated storage.  See Tsirogiannis et al. Paragraphs 3-19.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data warehousing.  The close relation between both of the references highly suggest an expectation of success.

The Fourney et al. reference as modified by Gislason teaches all the limitations of claim 15.  With respect to claim 16. Fourney et al. reference as modified by Gislason does not disclose 
However, Gislason teaches a system as claimed in claim 15 wherein the fact partitions further comprise an unstructured fact partition for storing a link to an unstructured data element location (See Tsirogiannis et al. Paragraph 195, “semi-structured data”). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Fourney et al. (Data From Heterogeneous Data Sources) and Gialason (data warehousing) with Tsirogiannis et al. (data warehousing).  This would have facilitated storage.  See Tsirogiannis et al. Paragraphs 3-19.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data warehousing.  The close relation between both of the references highly suggest an expectation of success.

	Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

In response to applicants’ comments,” Without conceding propriety of the rejection and in a genuine effort to advance prosecution of the instant application, Applicant has amended claim 1 “a plurality of fact partitions categorized by type or category of data and not by subject area, wherein the plurality of fact partitions are a plurality of static fact partitions,” Examiner has added Fourney et al. to address the amendments to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562.  The examiner can normally be reached on Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS E ALLEN/Examiner, Art Unit 2154